UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


FEDERAL HOME LOAN MORTGAGE                                           )
CORPORATION,                                                         )
                                                                     )   Civil Case No. 10-1948 (RJL)
                              Plaintiff,                             )
                                                                     )
               v.                                                    )   related to
                                                                     )
GRAFF/ROSS HOLDINGS LLP,                                             )
                                                                     )   Civil Case No. 11-941 (RJL)
                                                                     )
                              Defendant.                             )


                                           ORDER
                                             0
                                                         ~
                                                                                             ~
                                                 I   I       I   1




       For the reasons set forth in the Memorandum Opinion entered thisZG.                      day of

September 20 12, it is hereby

       ORDERED that defendant's Motion for Partial Summary Judgment as to Patent
Validity [Dkt. #24] 1 is DENIED; it is further

      ORDERED that plaintiffs Motion for Summary Judgment of Invalidity Under
35 U.S.C. § 101 [Dkt. #33f is GRANTED; and it is further

       ORDERED that the above-captioned cases are DISMISSED in their entirety.

      SO ORDERED.




                                                                     United States District Judge


       1 In   Civil Case No. 11-941, the relevant docket number is 16.
      2   In Civil Case No. 11-941, the relevant docket number is 25.